Name: Commission Regulation (EC) NoÃ 430/2005 of 15 March 2005 implementing Council Regulation (EC) NoÃ 577/98 on the organisation of a labour force sample survey in the Community concerning the codification to be used for data transmission from 2006 onwards and the use of a sub-sample for the collection of data on structural variables
 Type: Regulation
 Subject Matter: economic analysis;  labour market;  information technology and data processing
 Date Published: nan

 17.3.2005 EN Official Journal of the European Union L 71/36 COMMISSION REGULATION (EC) No 430/2005 of 15 March 2005 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community concerning the codification to be used for data transmission from 2006 onwards and the use of a sub-sample for the collection of data on structural variables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the Community (1), and in particular Articles 3, 4(3) and 4(4) thereof, Whereas: (1) In accordance with Article 4(3) of Regulation (EC) No 577/98 implementing measures are necessary in order to define the codification of the variables to be used for the data transmission. (2) Under Article 4(4) of Regulation (EC) No 577/98 a list of variables, hereinafter referred to as structural variables, may be identified from among the survey characteristics which need to be surveyed only as annual averages with reference to 52 weeks rather than as quarterly averages. Therefore the conditions for the use of a sub-sample for the collection of data on structural variables should be laid down. (3) In view of the importance of data on employment and unemployment, the totals for these indicators should be consistent whether they are produced from the annual sub-sample or on the basis of an annual average of the four quarterly full samples. (4) In view of the importance of data collected in ad hoc modules, this information should be combinable with any other variable from the survey. (5) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom (2), HAS ADOPTED THIS REGULATION: Article 1 The conditions for the use of a sub-sample for the collection of data on structural variables are laid down in Annex I. Article 2 The codes for the variables to be used for data transmission for the years 2006 onwards are laid down in Annex II. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 77, 14.3.1998, p. 3. Regulation as last amended by Regulation (EC) No 2257/2003 of the European Parliament and the Council (OJ L 336, 23.12.2003, p. 6). (2) Council Decision of 19 June 1989 establishing a Committee on the Statistical Programmes of the European Communities (OJ L 181, 28.6.1989, p. 47). ANNEX I CONDITIONS FOR THE USE OF A SUB-SAMPLE FOR THE COLLECTION OF DATA ON STRUCTURAL VARIABLES 1. Yearly/quarterly variables The word yearly in the Periodicity column of the Codification laid down in Annex II, identifies structural variables which optionally need only to be surveyed as annual averages, using a sub-sample of independent observations with reference to 52 weeks, rather than as quarterly averages. Core variables to be surveyed each quarter are identified as quarterly. 2. Representativeness of the results For structural variables, the relative standard error (without taking design effect into account) of any yearly estimate representing 1 % or more of the working age population shall not exceed: (a) 9 % for countries with a population between 1 million and 20 million inhabitants and (b) 5 % for countries with a population of 20 million or more. Countries with less than 1 million inhabitants are exempted from these precision requirements and structural variables should be collected for the total sample unless the sample meets requirements expressed in (a). For countries using a sub-sample for data collection on structural variables, if more than one wave is used, the total sub-sample used shall consist of independent observations. 3. Consistency of totals Consistency between annual sub-sample totals and full sample annual averages shall be ensured for employment, unemployment and inactive population by sex and for the following age groups: 15 to 24, 25 to 34, 35 to 44, 45 to 54, 55 +. 4. Ad hoc modules The sample used to collect information on ad hoc modules shall also provide information on structural variables. ANNEX II CODIFICATION Name Column Periodicity Code Description Filter/Remarks DEMOGRAPHIC BACKGROUND HHSEQNUM 1/2 QUARTERLY Sequence number in the household (it should remain the same for all waves) everybody 01-98 Two-digit sequence number allocated to each member of the household HHLINK 3 YEARLY Relationship to reference person in the household HHTYPE = 1, 3 1 Reference person 2 Spouse (or cohabiting partner) of reference person 3 Child of reference person (or of his/her spouse or cohabiting partner) 4 Ascendant relative of reference person (or of his/her spouse or cohabiting partner) 5 Other relative 6 Other 9 Not applicable (HHTYPE  1, 2) HHSPOU 4/5 YEARLY Sequence number of spouse or cohabiting partner HHTYPE = 1, 3 01-98 Sequence number of spouse or cohabiting partner in the household 99 Not applicable (person does not belong to a private household, or has no partner, or the partner does not belong to this private household) HHFATH 6/7 YEARLY Sequence number of father HHTYPE = 1, 3 01-98 Sequence number of father in the household 99 Not applicable (person does not belong to a private household, or the father does not belong to this private household) HHMOTH 8/9 YEARLY Sequence number of mother HHTYPE = 1, 3 01-98 Sequence number of mother in the household 99 Not applicable (person does not belong to a private household, or the mother does not belong to this private household) SEX 10 QUARTERLY Sex everybody 1 Male 2 Female YEARBIR 11/14 QUARTERLY Year of birth The 4 digits of year of birth are entered everybody DATEBIR 15 QUARTERLY Date of birth in relation to the end of reference period everybody 1 Persons birthday falls between 1 January and the end of the reference week 2 Persons birthday falls after the end of the reference week MARSTAT 16 YEARLY Marital status everybody 1 Single 2 Married 3 Widowed 4 Divorced or legally separated blank No answer NATIONAL 17/18 QUARTERLY Nationality For coding, see ISO country classification everybody YEARESID 19/20 YEARLY Years of residence in this country everybody 00 Born in this country 01-10 Number of years for person who has been in this country for 1 to 10 years 11 Been in this country for more than 10 years blank No answer COUNTRYB 21/22 QUARTERLY Country of birth For coding, see ISO country classification YEARESID  00 99 Not applicable (col.19/20 = 00) blank No answer PROXY 23 QUARTERLY Nature of participation in the survey everybody aged 15 years or more 1 Direct participation 2 Participation via another member of the household 9 Not applicable (child less than 15 years old) blank No answer LABOUR STATUS WSTATOR 24 QUARTERLY Labour status during the reference week everybody aged 15 years or more 1 Did any work for pay or profit during the reference week  one hour or more (including family workers but excluding conscripts on compulsory military or community service) 2 Was not working but had a job or business from which he/she was absent during the reference week (including family workers but excluding conscripts on compulsory military or community service) 3 Was not working because on lay-off 4 Was a conscript on compulsory military or community service 5 Other (15 years or more) who neither worked nor had a job or business during the reference week 9 Not applicable (child less than 15 years old) NOWKREAS 25/26 QUARTERLY Reason for not having worked at all though having a job WSTATOR = 2 00 Bad weather 01 Slack work for technical or economic reasons 02 Labour dispute 03 School education or training 04 Own illness, injury or temporary disability 05 Maternity leave 06 Parental leave 07 Holidays 08 Compensation leave (within the framework of working time banking or an annualised hours contract) 09 Other reasons (e.g. personal or family responsibilities) 99 Not applicable (WSTATOR = 1, 3-5, 9) EMPLOYMENT CHARACTERISTICS OF THE MAIN JOB STAPRO 27 QUARTERLY Professional status WSTATOR = 1, 2 1 Self-employed with employees 2 Self-employed without employees 3 Employee 4 Family worker 9 Not applicable (WSTATOR = 3-5, 9) blank No answer SIGNISAL 28 QUARTERLY Continuing receipt of the wage or salary (WSTATOR = 2 or 3) and NOWKREAS  04 and NOWKREAS  05 and STAPRO = 3 1 Absent for up to and including 3 months 2 Absent for more than 3 months and receiving a wage, salary or social allowances corresponding to half or more of the salary 3 Absent for more than 3 months and receiving a wage, salary or social allowances corresponding to less than half of the salary 4 Dont know 9 Not applicable (WSTATOR  2, 3 or NOWKREAS = 04 and NOWKREAS = 05 or STAPRO  3) NACE3D 29/31 QUARTERLY Economic activity of the local unit NACE Rev. 1.1 coded at 2 or if possible 3 digit level WSTATOR = 1, 2 000 Not applicable (WSTATOR = 3-5, 9) blank No answer ISCO4D 32/35 QUARTERLY Occupation ISCO-88 (COM) coded at 3 or if possible 4 digit level WSTATOR = 1, 2 9999 Not applicable (WSTATOR = 3-5, 9) blank No answer SUPVISOR 36 YEARLY Supervisory responsibilities STAPRO = 3 1 Yes 2 No 9 STAPRO  3 blank No answer SIZEFIRM 37/38 YEARLY Number of persons working at the local unit STAPRO = 1, 3, 4, blank 01-10 Exact number of persons, if between 1 and 10 11 11 to 19 persons 12 20 to 49 persons 13 50 persons or more 14 Do not know but less than 11 persons 15 Do not know but more than 10 persons 99 Not applicable (STAPRO = 2, 9) blank No answer COUNTRYW 39/40 QUARTERLY Country of place of work For coding, see ISO country classification WSTATOR = 1, 2 99 Not applicable (WSTATOR = 3-5, 9) blank No answer REGIONW 41/42 QUARTERLY Region of place of work NUTS 2 WSTATOR = 1, 2 99 Not applicable (WSTATOR = 3-5, 9) blank No answer YSTARTWK 43/46 QUARTERLY Year in which person started working for this employer or as self-employed Enter the 4 digits of the year concerned WSTATOR = 1, 2 9999 Not applicable (WSTATOR = 3-5, 9) blank No answer MSTARTWK 47/48 QUARTERLY Month in which person started working for this employer or as self-employed YSTARTWK  9999, blank & REFYEAR-YSTARTWK <= 2 01-12 Enter the number of the month concerned 99 Not applicable (YSTARTWK = 9999, blank or REFYEAR-YSTARTWK>2) blank No answer WAYJFOUN 49 YEARLY Involvement of the public employment office at any moment in finding the present job STAPRO = 3 & has started this job in the last 12 months 0 No 1 Yes 9 STAPRO  3 or has started this job more than 1 year ago blank No answer FTPT 50 QUARTERLY Full-time/part-time distinction WSTATOR = 1, 2 1 Full-time job 2 Part-time job 9 WSTATOR  1, 2 blank No answer FTPTREAS 51 YEARLY Reasons for the part-time work Part-time job is taken because: FTPT = 2 1 Person is undergoing school education or training 2 Of own illness or disability 3 Looking after children or incapacitated adults 4 Other personal or family reasons 5 Person could not find a full-time job 6 Of other reasons 9 Not applicable (FTPT  2) blank No answer TEMP 52 QUARTERLY Permanency of the job STAPRO = 3 1 Person has a permanent job or work contract of unlimited duration 2 Person has temporary job/work contract of limited duration 9 Not applicable (STAPRO  3) blank No answer TEMPREAS 53 YEARLY Reasons for having a temporary job/work contract of limited duration Person has temporary job/work contract of limited duration because: TEMP = 2 1 It is a contract covering a period of training (apprentices, trainees, research assistants, etc.) 2 Person could not find a permanent job 3 Person did not want a permanent job 4 It is a contract for a probationary period 9 Not applicable (TEMP  2) blank No answer TEMPDUR 54 QUARTERLY Total duration of temporary job or work contract of limited duration TEMP = 2 1 Less than one month 2 1 to 3 months 3 4 to 6 months 4 7 to 12 months 5 13 to 18 months 6 19 to 24 months 7 25 to 36 months 8 More than 3 years 9 Not applicable (TEMP  2) blank No answer TEMPAGCY 55 YEARLY Contract with a temporary employment agency STAPRO = 3 0 No 1 Yes 9 Not applicable (STAPRO  3) blank No answer ATYPICAL WORK SHIFTWK 56 YEARLY Shift work STAPRO = 3 1 Person does shift work 3 Person never does shift work 9 Not applicable (STAPRO  3) blank No answer EVENWK 57 YEARLY Evening work WSTATOR = 1 or WSTATOR = 2 1 Person usually works in the evening 2 Person sometimes works in the evening 3 Person never works in the evening 9 Not applicable (WSTATOR = 3-5, 9) blank No answer NIGHTWK 58 YEARLY Night work WSTATOR = 1 or WSTATOR = 2 1 Person usually works at night 2 Person sometimes works at night 3 Person never works at night 9 Not applicable (WSTATOR = 3-5, 9) blank No answer SATWK 59 YEARLY Saturday work WSTATOR = 1 or WSTATOR = 2 1 Person usually works on Saturdays 2 Person sometimes works on Saturdays 3 Person never works on Saturdays 9 Not applicable (WSTATOR = 3-5, 9) blank No answer SUNWK 60 YEARLY Sunday work WSTATOR = 1 or WSTATOR = 2 1 Person usually works on Sundays 2 Person sometimes works on Sundays 3 Person never works on Sundays 9 Not applicable (WSTATOR = 3-5, 9) blank No answer HOURS WORKED HWUSUAL 61/62 QUARTERLY Number of hours per week usually worked in the main job WSTATOR = 1, 2 00 Usual hours cannot be given because hours worked vary considerably from week to week or from month to month 01-98 Number of hours usually worked in the main job 99 Not applicable (WSTATOR = 3-5, 9) blank No answer HWACTUAL 63/64 QUARTERLY Number of hours actually worked during the reference week in the main job WSTATOR = 1, 2 00 Person having a job or business and not having worked at all in the main activity during the reference week (WSTATOR = 2) 01-98 Number of hours actually worked in the main job during the reference week 99 Not applicable (WSTATOR = 3-5, 9) blank No answer HWOVERP 65/66 QUARTERLY Paid overtime in the reference week in the main job STAPRO = 3 00-98 Number of paid overtime hours 99 Not applicable (STAPRO  3) blank No answer HWOVERPU 67/68 QUARTERLY Unpaid overtime in the reference week in the main job STAPRO = 3 00-98 Number of unpaid overtime hours 99 Not applicable (STAPRO  3) blank No answer HOURREAS 69/70 QUARTERLY Main reason for hours actually worked during the reference week being different from the persons usual hours HWUSUAL = 00-98 & HWACTUAL = 01-98 Person has worked more than usual due to: 01  variable hours (e.g. flexible working hours) 16  overtime 02  other reasons Person has worked less than usual due to: 03  bad weather 04  slack work for technical or economic reasons 05  labour dispute 06  education or training 07  variable hours (e.g. flexible working hours) 08  own illness, injury or temporary disability 09  maternity or parental leave 10  special leave for personal or family reasons 11  annual holidays 12  bank holidays 13  start of/change in job during reference week 14  end of job without taking up a new one during reference week 15  other reasons 97 Person having worked usual hours during the reference week (HWUSUAL = HWACTUAL = 01-98) 98 Person whose hours vary considerably from week to week or month to month and who did not state a reason for a divergence between the actual and usual hours (HWUSUAL = 00 & HOURREAS#01-16) 99 Not applicable (WSTATOR = 2-5, 9 or HWUSUAL = blank or HWACTUAL = blank) blank No answer WISHMORE 71 QUARTERLY Wish to work usually more than the current number of hours (WSTATOR = 1 or WSTATOR = 2) 0 No 1 Yes 9 Not applicable (WSTATOR = 3-5, 9) blank No answer WAYMORE 72 YEARLY Way that a person who wants to work more hours, can WISHMORE = 1 1 Through an additional job 2 Through a job working more hours than the present job 3 Only within the present job 4 In any of the above ways 9 Not applicable (WISHMORE  1) blank No answer HWWISH 73/74 QUARTERLY Number of hours that the person would like to work in total WSTATOR = 1 or WSTATOR = 2 01-98 Number of hours wished to work in total 99 Not applicable (WSTATOR = 3-5, 9) blank No answer HOMEWK 75 YEARLY Working at home WSTATOR = 1 or WSTATOR = 2 1 Person usually works at home 2 Person sometimes works at home 3 Person never works at home 9 Not applicable (WSTATOR = 3-5, 9) blank No answer LOOKOJ 76 QUARTERLY Looking for another job WSTATOR = 1 or WSTATOR = 2 0 Person is not looking for another job 1 Person is looking for another job 9 Not applicable (WSTATOR = 3-5, 9) blank No answer LOOKREAS 77 YEARLY Reasons for looking for another job LOOKOJ = 1 1  of risk or certainty of loss or termination of present job 2  actual job is considered as a transitional job 3  seeking an additional job to add more hours to those worked in present job 4  seeking a job with more hours worked than in present job 5  seeking a job with less hours worked than in present job 6  of wish to have better working conditions (e.g. pay, working or travel time, quality of work) 7  of other reasons 9  Not applicable (LOOKOJ  1) blank No answer SECOND JOB EXIST2J 78 QUARTERLY Existence of more than one job or business WSTATOR = 1 or WSTATOR = 2 1 Person had only one job or business during the reference week 2 Person had more than one job or business during the reference week (not due to change of job or business) 9 Not applicable (WSTATOR = 3-5, 9) blank No answer STAPRO2J 79 QUARTERLY Professional status (in the second job) EXIST2J = 2 1 Self-employed with employees 2 Self-employed without employees 3 Employee 4 Family worker 9 Not applicable (EXIST2J = 1, 9, blank) blank No answer NACE2J2D 80/81 QUARTERLY Economic activity of the local unit (in the second job) NACE Rev. 1.1 EXIST2J = 2 00 Not applicable (EXIST2J = 1, 9, blank) blank No answer HWACTUA2 82/83 QUARTERLY Number of hours actually worked during the reference week in the second job EXIST2J = 2 00 Person not having worked in the second job during the reference week 01-98 Number of hours actually worked in the second job during the reference week 99 Not applicable (EXIST2J = 1, 9, blank) blank No answer PREVIOUS WORK EXPERIENCE OF PERSON NOT IN EMPLOYMENT EXISTPR 84 QUARTERLY Existence of previous employment experience WSTATOR = 3-5 0 Person has never been in employment (purely occasional work, such as vacation work, compulsory military or community service are not to be considered as employment) 1 Person has already been in employment (purely occasional work, such as vacation work, compulsory military or community service are not to be considered as employment) 9 Not applicable (WSTATOR = 1, 2 or 9) blank No answer YEARPR 85/88 QUARTERLY Year in which person last worked Enter the 4 digits of the year in which person last worked EXISTPR = 1 9999 Not applicable (EXISTPR = 0, 9, blank) blank No answer MONTHPR 89/90 QUARTERLY Month in which person last worked YEARPR  9999, blank & REFYEAR-YEARPR <= 2 01-12 Enter the number of the month in which person last worked 99 Not applicable (YEARPR = 9999, blank or REFYEAR-YEARPR>2) blank No answer LEAVREAS 91/92 YEARLY Main reason for leaving last job or business EXISTPR = 1 and REFYEAR-YEARPR<8 00 Dismissed or made redundant 01 A job of limited duration has ended 02 Looking after children or incapacitated adults 03 Other personal or family responsibilities 04 Own illness or disability 05 Education or training 06 Early retirement 07 Normal retirement 08 Compulsory military or community service 09 Other reasons 99 Not applicable (EXISTPR = 0, 9, blank, or EXISTPR = 1 and did not work in last 8 years) blank No answer STAPROPR 93 QUARTERLY only if having worked in the last 12 months YEARLY otherwise Professional status in last job EXISTPR = 1 and REFYEAR-YEARPR<8 1 Self-employed with employees 2 Self-employed without employees 3 Employee 4 Family worker 9 Not applicable (EXISTPR = 0, 9, blank, or EXISTPR = 1 and did not work in last 8 years) blank No answer NACEPR2D 94/95 QUARTERLY if having worked in the last 12 months, YEARLY otherwise Economic activity of the local unit in which person last worked EXISTPR = 1 and REFYEAR-YEARPR<8 NACE Rev. 1.1 00 Not applicable (EXISTPR = 0, 9, blank, or EXISTPR = 1 and did not work in last 8 years) blank No answer ISCOPR3D 96/98 QUARTERLY if having worked in the last 12 months, YEARLY otherwise Occupation of last job ISCO-88 (COM) EXISTPR = 1 and REFYEAR-YEARPR<8 999 Not applicable (EXISTPR = 0, 9, blank, or EXISTPR = 1 and did not work in last 8 years) blank No answer SEARCH FOR EMPLOYMENT SEEKWORK 99 QUARTERLY Seeking employment during previous four weeks (WSTATOR = 3-5 or SIGNISAL = 3) and Age<75 1 Person has already found a job which will start within a period of at most 3 months 2 Person has already found a job which will start in more than 3 months and is not seeking employment 3 Person is not seeking employment and has not found any job to start later 4 Person is seeking employment 9 Not applicable (WSTATOR = 1, 2 or 9 and SIGNISAL  3) or Age equal or greater than 75 SEEKREAS 100 YEARLY Reasons for not searching an employment Person is not seeking employment because: SEEKWORK = 3 1  awaiting recall to work (persons on lay-off) 2  of own illness or disability 3  looking after children or incapacitated adults 4  of other personal or family responsibilities 5  of education or training 6  of retirement 7  of belief that no work is available 8  of other reasons 9 Not applicable (SEEKWORK  3) blank No answer SEEKTYPE 101 QUARTERLY Type of employment sought (or found) SEEKWORK = 1, 2, 4 or LOOKOJ = 1 The employment sought (for SEEKWORK = 1, 2 the employment found) is: 1 as self-employed as employee: 2  and only full-time job is looked for (or has already been found) 3  and full-time job is sought, but if not available, part-time job will be accepted 4  and part-time job is sought, but if not available, full-time job will be accepted 5  and only part-time job is looked for (or has already been found) 6  and person did not state whether full-time or part-time job is looked for (or has already been found) 9 Not applicable (WSTATOR = 9 or SEEKWORK = 3 or LOOKOJ=0, blank) blank No answer SEEKDUR 102 QUARTERLY Duration of search for employment SEEKWORK = 1, 4 or LOOKOJ = 1 0 Search not yet started 1 Less than 1 month 2 1-2 months 3 3-5 months 4 6-11 months 5 12-17 months 6 18-23 months 7 24-47 months 8 4 years or longer 9 Not applicable (WSTATOR = 9 or SEEKWORK = 2, 3 or LOOKOJ = 0, blank) blank No answer METHODS USED DURING PREVIOUS FOUR WEEKS TO FIND WORK METHODA 103 QUARTERLY Contacted public employment office to find work SEEKWORK = 4 or LOOKOJ = 1 0 No 1 Yes 9 Not applicable (WSTATOR = 9 or SEEKWORK = 1-3 or LOOKOJ=0, blank) METHODB 104 QUARTERLY Contacted private employment agency to find work SEEKWORK = 4 or LOOKOJ = 1 0 No 1 Yes 9 Not applicable (WSTATOR = 9 or SEEKWORK = 1-3 or LOOKOJ = 0, blank) METHODC 105 QUARTERLY Applied to employers directly SEEKWORK = 4 or LOOKOJ = 1 0 No 1 Yes 9 Not applicable (WSTATOR = 9 or SEEKWORK = 1-3 or LOOKOJ = 0, blank) METHODD 106 QUARTERLY Asked friends, relatives, trade unions, etc. SEEKWORK = 4 or LOOKOJ = 1 0 No 1 Yes 9 Not applicable (WSTATOR = 9 or SEEKWORK = 1-3 or LOOKOJ = 0, blank) METHODE 107 QUARTERLY Inserted or answered advertisements in newspapers or journals SEEKWORK = 4 or LOOKOJ = 1 0 No 1 Yes 9 Not applicable (WSTATOR = 9 or SEEKWORK = 1-3 or LOOKOJ = 0, blank) METHODF 108 QUARTERLY Studied advertisements in newspapers or journals SEEKWORK = 4 or LOOKOJ = 1 0 No 1 Yes 9 Not applicable (WSTATOR = 9 or SEEKWORK = 1-3 or LOOKOJ = 0, blank) METHODG 109 QUARTERLY Took a test, interview or examination SEEKWORK = 4 or LOOKOJ = 1 0 No 1 Yes 9 Not applicable (WSTATOR = 9 or SEEKWORK = 1-3 or LOOKOJ = 0, blank) METHODH 110 QUARTERLY Looked for land, premises or equipment SEEKWORK = 4 or LOOKOJ = 1 0 No 1 Yes 9 Not applicable (WSTATOR = 9 or SEEKWORK = 1-3 or LOOKOJ = 0, blank) METHODI 111 QUARTERLY Looked for permits, licences, financial resources SEEKWORK = 4 or LOOKOJ = 1 0 No 1 Yes 9 Not applicable (WSTATOR = 9 or SEEKWORK = 1-3 or LOOKOJ = 0, blank) METHODJ 112 QUARTERLY Awaiting the results of an application for a job SEEKWORK = 4 or LOOKOJ = 1 0 No 1 Yes 9 Not applicable (WSTATOR = 9 or SEEKWORK = 1-3 or LOOKOJ = 0, blank) METHODK 113 QUARTERLY Waiting for a call from a public employment office SEEKWORK = 4 or LOOKOJ = 1 0 No 1 Yes 9 Not applicable (WSTATOR = 9 or SEEKWORK = 1-3 or LOOKOJ = 0, blank) METHODL 114 QUARTERLY Awaiting the results of a competition for recruitment to the public sector SEEKWORK = 4 or LOOKOJ = 1 0 No 1 Yes 9 Not applicable (WSTATOR = 9 or SEEKWORK = 1-3 or LOOKOJ = 0, blank) METHODM 115 QUARTERLY Other method used SEEKWORK = 4 or LOOKOJ = 1 0 No 1 Yes 9 Not applicable (WSTATOR = 9 or SEEKWORK = 1-3 or LOOKOJ = 0, blank) WANTWORK 116 QUARTERLY Willingness to work for person not seeking employment Person is not seeking employment: SEEKWORK = 3 1  but would nevertheless like to have work 2  and does not want to have work 9 Not applicable (SEEKWORK  3) blank No answer AVAILBLE 117 QUARTERLY Availability to start working within two weeks SEEKWORK = 1, 4 or WANTWORK = 1, blank or WISHMORE = 1 or SIGNISAL = 3 If work were found now: 1 Person could start to work immediately (within 2 weeks) 2 Person could not start to work immediately (within 2 weeks) 9 Not applicable (SEEKWORK  1 and SEEKWORK  4 and WANTWORK  1 and WANTWORK  blank and WISHMORE  1 and SIGNISAL  3) AVAIREAS 118 YEARLY Reasons for not being available to start working within 2 weeks Person could not start to work immediately (within 2 weeks) because: AVAILBLE = 2 1  he/she must complete education or training 2  he/she must complete compulsory military or community service 3  he/she cannot leave present employment within two weeks due to period of notice 4  of personal or family responsibilities (including maternity) 5  of own illness or incapacity 6  of other reasons 9 Not applicable (AVAILBLE  2) blank No answer PRESEEK 119 YEARLY Situation immediately before person started to seek employment (or was waiting for new job to start) SEEKWORK = 1, 2, 4 1 Person was working (including apprentices, trainees) 2 Person was in full-time education (excluding apprentices, trainees) 3 Person was conscript on compulsory military or community service 4 Person had domestic/family responsibilities 5 Other (e.g. retired) 9 Not applicable (SEEKWORK = 3, 9) blank No answer NEEDCARE 120 YEARLY Need for care facilities Person is not searching for a job or is working part time because: FTPTREAS = 3 or SEEKREAS = 3 1 Suitable care services for children are not available or affordable 2 Suitable care services for ill, disabled, elderly are not available or affordable 3 Suitable care services for both children and ill, disabled and elderly are not available or affordable. 4 Care facilities do not influence decision for working part time or not searching for a job 9 Not applicable (FTPTREAS  3 and SEEKREAS  3) blank No answer REGISTER 121 YEARLY Registration at a public employment office everybody aged 15 to 74 years 1 Person is registered at a public employment office and receives benefit or assistance 2 Person is registered at a public employment office but does not receive benefit or assistance 3 Person is not registered at a public employment office but receives benefit or assistance 4 Person is not registered at a public employment office and does not receive benefit or assistance 9 Not applicable (person aged less than 15 years or older than 75) blank No answer MAIN LABOUR STATUS MAINSTAT (optional) 122 YEARLY Main status everybody aged 15 years or more 1 Carries out a job or profession, including unpaid work for a family business or holding, including an apprenticeship or paid traineeship, etc. 2 Unemployed 3 Pupil, student, further training, unpaid work experience 4 In retirement or early retirement or has given up business 5 Permanently disabled 6 In compulsory military service 7 Fulfilling domestic tasks 8 Other inactive person 9 Not applicable (child less than 15 years) blank No answer EDUCATION AND TRAINING EDUCSTAT 123 QUARTERLY Student or apprentice in regular education during the last four weeks everybody aged 15 years or more 1 Has been a student or an apprentice 3 Person in regular education but on holidays 2 Has not been a student or apprentice 9 Not applicable (child less than 15 years) blank No answer EDUCLEVL 124 QUARTERLY Level of this education or training EDUCSTAT = 1 or 3 1 ISCED 1 2 ISCED 2 3 ISCED 3 4 ISCED 4 5 ISCED 5 6 ISCED 6 9 Not applicable (EDUCSTAT = 2, 9, blank) blank No answer EDUCFILD (optional) 125/127 YEARLY Field of this education or training EDUCSTAT = 1 or 3 and EDUCLEVL = 3 to 6 000 General programmes 100 Teacher training and education science 200 Humanities, languages and arts 222 Foreign languages 300 Social sciences, business and law 400 Science, mathematics and computing 420 Life science (including biology and environmental science) 440 Physical science (including physics, chemistry and earth science) 460 Mathematics and statistics 481 Computer science 482 Computer use 500 Engineering, manufacturing and construction 600 Agriculture and veterinary 700 Health and welfare 800 Services 900 Unknown 999 Not applicable (EDUCSTAT = 2, 9, blank or EDUCLEVL  (3 to 6)) blank No answer COURATT 128 QUARTERLY Did you attend any courses, seminars, conferences or receive private lessons or instructions outside the regular education system (hereafter mentioned as taught learning activities) within the last four weeks Everybody aged 15 years or more 1 Yes 2 No 9 Not applicable (child less than 15 years) blank No answer COURLEN 129/131 QUARTERLY Number of hours spent on all taught learning activities within the last four weeks COURATT = 1 3 digits Number of hours 999 Not applicable (COURATT = 2, 9, blank) blank No answer COURPURP (optional) 132 YEARLY Purpose of the most recent taught learning activity COURATT = 1 1 Mostly job related (professional) 2 Mostly personal/social 9 Not applicable (COURATT = 2, 9, blank) blank No answer COURFILD (optional) 133/135 YEARLY Field of the most recent taught learning activity COURATT = 1 000 General programmes 100 Teacher training and education science 200 Humanities, languages and arts 222 Foreign languages 300 Social sciences, business and law 400 Science, mathematics and computing 420 Life science (including biology and environmental science) 440 Physical science (including physics, chemistry and earth science) 460 Mathematics and statistics 481 Computer science 482 Computer use 500 Engineering, manufacturing and construction 600 Agriculture and veterinary 700 Health and welfare 800 Services 900 Unknown 999 Not applicable (COURATT = 2, 9, blank) blank No answer COURWORH (optional) 136 YEARLY Did the most recent taught learning activity take place during paid working hours? COURATT = 1 1 Only during paid working hours 2 Mostly during paid working hours 3 Mostly outside paid working hours 4 Only outside paid working hours 5 No job at that time 9 Not applicable (COURATT = 2, 9, blank) blank No answer HATLEVEL 137/138 QUARTERLY Highest level of education or training successfully completed Everybody aged 15 years or more 00 No formal education or below ISCED 1 11 ISCED 1 21 ISCED 2 22 ISCED 3c (shorter than two years) 31 ISCED 3c (two years and more) 32 ISCED 3 a, b 30 ISCED 3 (without distinction a, b or c possible, 2 y+) 41 ISCED 4a, b 42 ISCED 4c 43 ISCED 4 (without distinction a, b or c possible) 51 ISCED 5b 52 ISCED 5a 60 ISCED 6 99 Not applicable (child less than 15 years) blank No answer HATFIELD 139/141 YEARLY Field of highest level of education or training successfully completed HATLEVEL = 22 to 60 000 General programmes 100 Teacher training and education science 200 Humanities, languages and arts 222 Foreign languages 300 Social sciences, business and law 400 Science, mathematics and computing 420 Life science (including biology and environmental science) 440 Physical science (including physics, chemistry and earth science) 460 Mathematics and statistics 481 Computer science 482 Computer use 500 Engineering, manufacturing and construction 600 Agriculture and veterinary 700 Health and welfare 800 Services 900 Unknown 999 Not applicable (HATLEVEL = 00, 11, 21, 99, blank) blank No answer HATYEAR 142/145 YEARLY Year when highest level of education or training was successfully completed The 4 digits of year when highest level of education or training was successfully completed are entered everybody aged 15 years or more 9999 Not applicable (child less than 15 years) blank No answer SITUATION ONE YEAR BEFORE SURVEY WSTAT1Y 146 YEARLY Situation with regard to activity one year before survey everybody aged 15 years or more 1 Carries out a job or profession, including unpaid work for a family business or holding, including an apprenticeship or paid traineeship, etc. 2 Unemployed 3 Pupil, student, further training, unpaid work experience 4 In retirement or early retirement or has given up business 5 Permanently disabled 6 In compulsory military service 7 Fulfilling domestic tasks 8 Other inactive person 9 Not applicable (child less than 15 years) blank No answer STAPRO1Y 147 YEARLY Professional status one year before survey WSTAT1Y = 1 1 Self-employed with employees 2 Self-employed without employees 3 Employee 4 Family-worker 9 Not applicable (WSTAT1Y  1) blank No answer NACE1Y2D 148/149 YEARLY Economic activity of local unit in which person was working one year before survey NACE Rev. 1.1 WSTAT1Y = 1 00 Not applicable (WSTAT1Y  1) blank No answer COUNTR1Y 150/151 YEARLY Country of residence one year before survey For coding, see ISO country classification Everybody aged 1 year or more 99 Not applicable (child less than one year old) blank No answer REGION1Y 152/153 YEARLY Region of residence one year before survey NUTS 2 Everybody aged 1 year or more 99 Not applicable (person who has changed country of residence or child less than one year old) blank No answer INCOME INCMON (optional) Can be delivered with a 18 months delay 154/161 YEARLY Monthly (take home) pay from main job STAPRO = 3 00000000-99999998 The 8 digits of monthly (take home) pay from main job, including extra payments monthly paid (national currency) 99999999 Not applicable (STAPRO  3) blank No answer TECHNICAL ITEMS RELATING TO THE INTERVIEW REFYEAR 162/165 QUARTERLY Year of survey Last 4 digits of the year STAPRO = 3 REFWEEK 166/167 QUARTERLY Reference week Number of the week running from Monday to Sunday everybody INTWEEK 168/169 QUARTERLY Interview week Number of the week running from Monday to Sunday everybody COUNTRY 170/171 QUARTERLY Country For coding, see ISO country classification everybody REGION 172/173 QUARTERLY Region of household NUTS 2 everybody DEGURBA 174 QUARTERLY Degree of urbanisation everybody 1 Densely-populated area 2 Intermediate area 3 Thinly-populated area HHNUM 175/180 QUARTERLY Serial number of household Serial numbers are allocated by the national statistical institutes and remain the same for all waves. Records relating to different members of the same household carry the same serial number everybody HHTYPE 181 QUARTERLY Type of household everybody 1 Person living in private household (or permanently in a hotel) and surveyed in this household 2 Person living in an institution and surveyed in this institution 3 Person living in an institution but surveyed in this private household 4 Person living in another private household on the territory of the country but surveyed in this household of origin HHINST 182 QUARTERLY Type of institution HHTYPE = 2, 3 1 Educational institution 2 Hospital 3 Other welfare institution 4 Religious institution (not already included in 1-3) 5 Workers hostel, working quarters at building sites, student hostel, university accommodation, etc. 6 Military establishment 7 Other (e.g. prison) 9 Not applicable (HHTYPE = 1, 4) blank No answer COEFFY 183/188 YEARLY Yearly weighting factor everybody 0000-9999 Cols 183-186 contain whole numbers 00-99 Cols 187-188 contain decimal places COEFFQ 189/194 QUARTERLY Quarterly weighting factor everybody 0000-9999 Cols 189-192 contain whole numbers 00-99 Cols 193-194 contain decimal places COEFFH 195/200 YEARLY Quarterly weighting factor of the sample for household characteristics (in the case of a sample of individuals) everybody 0000-9999 Cols 195-198 contain whole numbers 00-99 Cols 199-200 contain decimal places INTWAVE 201 QUARTERLY Sequence number of the survey wave everybody 1-8 Sequence number of the wave INTQUEST 202 QUARTERLY Questionnaire used everybody 1 Only core variables 2 Whole questionnaire